Exhibit 9.1 Asset Purchase Agreement filed December 11, 2008 ASSET PURCHASE AGREEMENT BETWEEN BENDIX CVS CANADA INC. AND BENDIX COMMERCIAL VEHICLE SYSTEMS LLC (As Guarantor of Bendix CVS Canada Inc.) AND SMARTIRE SYSTEMS INC. AND SMARTIRE TECHNOLOGIES INC. AND SMARTIRE USA, INC. MADE AS OF DECEMBER 4, 2008 TABLE OF CONTENTS ARTICLE 1 - INTERPRETATION 2 1.01 Definitions 2 1.02 Headings 8 1.03 Extended Meanings 8 1.04 Statutory References 8 1.05 Accounting Principles 8 1.06 Currency 9 1.07 Control 9 1.08 Schedules 9 ARTICLE 2 - SALE, PURCHASE, AND LICENSE 11 2.01 Assets to be Sold and Purchased 11 2.02 Purchase Price 13 2.03 Earn Out 14 2.04 Closing Net Book Value 16 2.05 Payment of Net Book Value Adjustment 17 2.06 Allocation of Purchase Price 17 2.07 Elections 18 2.08 Assumption of Obligations and Liabilities 18 2.09 Obligations and Liabilities Not Assumed 18 2.1 Non-Assignable Contracts and Commitments 19 2.11 Payment of Purchase Price 19 2.12 Assets to Be Licensed 19 2.13 Patent Assignment 19 2.14 Guarantee 20 ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 20 3.01 Vendors' Representations and Warranties 20 3.02 Purchaser's Representations and Warranties 34 ARTICLE 4 - COVENANTS 34 4.01 Covenants of the Vendors 34 4.02 Examination of Records and Assets 37 4.03 Covenants of the Purchaser 37 4.04 Employees 37 4.05 Cooperation on Tax Matters 38 ARTICLE 5 - CONDITIONS AND TERMINATION 38 5.01 Conditions for the Benefit of the Purchaser 38 5.02 Conditions for the Benefit of the Vendors 40 5.03 Waiver of Condition 41 5.04 Termination 41 5.05 Effect of Termination 42 5.06 Break-Up Fee 42 ARTICLE 6 - CLOSING ARRANGEMENTS 42 6.01 Closing 42 6.02 Deliveries and Confidentiality 42 6.03 Risk of Loss 43 ARTICLE 7 - INDEMNIFICATION 44 7.01 Survival 44 7.02 Indemnification by the Vendors 44 7.03 Indemnification by the Purchaser 45 7.04 Third Party Indemnification 46 7.05 Adjustment to Purchase Price 47 ARTICLE 8 - GENERAL 47 8.01 Further Assurances 47 8.02 Time of the Essence 47 8.03 Fees and Commissions 47 8.04 Public Announcements 47 8.05 Benefit of the Agreement 48 8.06 Entire Agreement 48 8.07 Amendments and Waivers 48 8.08 Assignment 48 8.09 Notices 48 8.1 Remedies Cumulative 50 8.11 No Third Party Beneficiaries 50 8.12 Governing Law 50 8.13 Attornment 50 8.14 Counterparts 51 8.15 Electronic Execution 51 ASSET PURCHASE AGREEMENT THIS AGREEMENT is made as of December 4, 2008 BETWEEN BENDIX CVS CANADA INC., a corporation incorporated under the laws of the Province of Ontario (the “Purchaser”) -and- BENDIX COMMERCIAL VEHICLE SYSTEMS LLC, a limited liability company incorporated under the laws of Delaware (“Purchaser’s Guarantor”) -and- SMARTIRE SYSTEMS INC., a corporation incorporated under the laws of the Province of British Columbia (“SSI”) -and- SMARTIRE TECHNOLOGIES INC., a corporation incorporated under the laws of the Province of British Columbia (“STI”) -and- SMARTIRE USA, INC., a corporation incorporated under the laws of the State of Delaware (“SUI”) (SSI, STI and SUI are collectively referred to as the “Vendors” and any one of them is referred to as a “Vendor”) WHEREAS the Vendors carry on the Purchased Business; AND WHEREAS the Vendors desire to sell and the Purchaser desires to purchase assets of the Vendors pertaining to the Purchased Business upon and subject to the terms and conditions set out in this Agreement; NOW THEREFORE, in consideration of the covenants and agreements herein contained, the Parties agree as follows: ARTICLE1- INTERPRETATION 1.01 Definitions In this Agreement, unless something in the subject matter or context is inconsistent therewith: “Affiliate” means, with respect to any person, any other person that controls or is controlled by or is under common control with the referent person. “Agreement” means this agreement, including its recitals and schedules, as amended from time to time. “Allocation” has the meaning set out in Section2.06(1). “Applicable Law” means (i)any applicable domestic or foreign law including any statute, subordinate legislation or treaty, and (ii)any applicable guideline, directive, rule, standard, requirement, policy, order, judgment, injunction, award or decree of a Governmental Authority. “Assets” means the assets and undertaking referred to or described in Section2.01. “Assumed Liabilities” has the meaning set out in Section2.08. “Balance Sheet” means the balance sheet of the Vendor as at the Balance Sheet Date. “Balance Sheet Date” means July31, 2007. “Benefit Plans” has the meaning set out in Section3.01(9)(a). “Break-Up Fee” has the meaning set out in Section5.06. “Business Day” means a day other than a Saturday, Sunday or statutory holiday in Vancouver, British Columbia. “Claim” means any actual or threatened civil, criminal, administrative, regulatory, arbitral or investigative inquiry, action, suit, investigation or proceeding and any claim or demand resulting therefrom or any other claim or demand of whatever nature or kind. “Closing” means the closing of the sale and purchase of the assets contemplated hereunder. “Closing Date” means December11, 2008 or such other date as may be agreed to in writing by each Vendor and the Purchaser. “Closing Net Book Value” has the meaning set out in Section 2.04(1). “Closing Net Book Value Statement” has the meaning set out in Section 2.04(1). “Commercialized Products” means all products, proprietary technologies, and intellectual property developed, marketed, distributed, licensed, supported, maintained, or under development by the Vendors prior to the Closing Date. “Commercialized Software” means all Software owned, marketed, licensed, supported, maintained, or under development by the Vendors prior to the Closing Date. “Commercial Vehicles” means (i) vehicles with gross vehicle weight exceeding 19,500pounds in North America, and (ii) vehicles with a gross vehicle weight exceeding 6.0metric tons in Europe and 7.0 metric tons in all areas of the world other than Europe and North America. “Compensation Policies” has the meaning set out in Section3.01(9)(b). “CRA” means the Canada Revenue Agency. “Defence Counsel” has the meaning set out in Section7.04. “Defence Notice” has the meaning set out in Section7.04. “Earn Out Amount” has the meaning set out in Section2.02(b). “Earn Out Payment” has the meaning set out in Section2.03(1). “Earn Out Period” has the meaning set out in Section2.02(b). “Earn Out Statement” has the meaning set out in Section2.03(1). “Environmental Law” means any Applicable Law relating to the environment including those pertaining to (i)reporting, licensing, permitting, investigating, remediating and cleaning up in connection with any presence or Release, or the threat of the same, of Hazardous Substances, and (ii)the manufacture, processing, distribution, use, treatment, storage, disposal, transport, handling and the like of Hazardous Substances, including those pertaining to occupational health and safety. “Escrow Agent” means Clark Wilson LLP, the escrow agent set out in the Escrow Agreement. “Escrow Agreement” means an agreement to be dated as of the Closing Date, executed by the Purchaser, the Vendors and the Escrow Agent in the form set out in Schedule1.01A. “Excluded Licensed IP” means all Intellectual Property Rights not owned by any Vendor but licensed to such Vendor or used in the Purchased Business prior to the Time of Closing but that are expressly identified in Schedule 1.01B as being “Excluded Licensed IP”. “Final Net Book Value” means the Closing Net Book Value (i)as shown in the Closing Net Book Value Statement delivered by the Purchaser to the Vendors pursuant to Section 2.04(1), if no Notice of Objection with respect thereto is timely delivered by the Vendors to the
